IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RAMIN PARTOW,                       NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D14-3166

CITIMORTGAGE, INC.,

      Appellee.

_____________________________/

Opinion filed January 8, 2015.

An appeal from the Circuit Court for Duval County.
Aaron K. Bowden, Judge.

John R. Stiefel, Jr. of Brennan, Manna & Diamond, P.L., Jacksonville, and Donald
Moses, Atlantic Beach, for Appellant.

Nancy M. Wallace of Akerman LLP, Tallahassee, William P. Heller of Akerman
LLP, Fort Lauderdale, and Celia C. Falzone of Akerman LLP, Jacksonville, for
Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.